DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed October 20, 2021, has been received and entered.
	Claims 1-20 are canceled.
	Claims 21-40 are new and examined on the merits.

Inherited Case
	Examiner Susan Fernandez has inherited the case from Examiner Thomas Visone.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61,060,084, PCT/US2009/046800, and 12/997,230, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
With respect to claims 21 and its dependent claims 22-26, 28, and 29, the prior-filed application 61/060,084 does not provide support or enablement for the method of claim 21 
	With respect to dependent claim 27, the prior-filed applications 61/060,084, PCT/US2009/046800, and 12/997,230 fail to provide adequate support or enablement for the claim.  Therefore, dependent claim 27 has the effective filing date of February 17, 2014 (filing date of 14/182,141).
	With respect to claim 30 and its dependent claims 31-37, the prior-filed application 61/060,084 does not provide support or enablement for the method of claim 30 wherein the T cell population comprises cytotoxic T cells.  Therefore, claims 30-37 have the effective filing date of June 9, 2009 (filing date of PCT/US2009/046800). 
	With respect to claim 38 and its dependent claims 39 and 40, the prior-filed application 61/060,084 fails to provide adequate support or enablement for the method of claim 38 since there is no support for performing step (ii) (expanding the cell population ex vivo, wherein the cell population comprises endothelial progenitor cells) before step (iii).  Therefore, claims 38-40 have the effective filing date of June 9, 2009 (filing date of PCT/US2009/046800).

Drawings
The drawings were received on October 20, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 is rendered indefinite by the recitation “the T cell” in the second line of step (iii).  It is unclear which one of the T cells of the T cell population is “the T cell” of step (iii).  It is unclear whether only one, some, or all of the T cells of the T cell population has at least one surface molecule that is fucosylated to enhance selectin mediated binding thereof as recited in step (iii).  Since claim 21 is indefinite, its dependent claims, claims 22-29, are rendered indefinite.  Therefore, claims 21-29 must be rejected under 35 U.S.C. 112(b).
	Claim 30 is rendered indefinite by the recitation “the T cell” in the second line of step (iii).  It is unclear which one of the T cells of the T cell population is “the T cell” of step (iii).  It is unclear whether only one, some, or all of the T cells of the T cell population has at least one surface molecule that is fucosylated to enhance selectin mediated binding thereof as recited in step (iii).  Since claim 30 is indefinite, its dependent claims, claims 31-37, are rendered indefinite.  Therefore, claims 30-37 must be rejected under 35 U.S.C. 112(b).
Claim 32 recites the limitation "the alpha 1,3-fucosyltransferase VI" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 30 does not recite an alpha 1,3-fucosyltransferase VI, and instead refers to alpha 1,3-fucosyltransferase VII (“α1,3-
Claim 38 is rendered indefinite by the recitation “the endothelial progenitor cell” in the second and third lines of step (iii).  It is unclear which one of the endothelial progenitor cells of the cell population is “the endothelial progenitor cell” of step (iii).  It is unclear whether only one, some, or all of the endothelial progenitor cells of the cell population has at least one surface molecule that is fucosylated to enhance selectin mediated binding thereof as recited in step (iii).  Since claim 38 is indefinite, its dependent claims, claims 39 and 40, are rendered indefinite.  Therefore, claims 38-40 must be rejected under 35 U.S.C. 112(b).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating or reducing the occurrence of Graft-Versus-Host Disease (GVHD), does not reasonably provide enablement for a method of treating or reducing the occurrence of all other autoimmune diseases.  Claims 28 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating or reducing the Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating or reducing the occurrence of acute myelogenous leukemia (AML), does not reasonably provide enablement for a method of treating or reducing the occurrence of all other cancers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention without undue or unreasonable experimentation.  Regarding undue experimentation, In re Wands, 8 USPQ2d 1400, at 1404 (Fed. Cir. 1988) states: 

Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. (Citations omitted).


These factors are considered for the determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is "undue."  The claimed invention must be enabled so that any person skilled in the art can make and use the invention without undue experimentation.  
Regarding the breadth of the claims, claim 26 recites “treating or reducing the occurrence of an autoimmune disease.”  This recitation broadly encompasses treating or reducing the 

Regarding the existence of working examples, the specification as filed only provides evidence in Example 8 for the treatment and reduction of the occurrence of Graft-Versus-Host Disease with fucosylated regulatory T cells (Tregs) (page 37, paragraph [0115]).  There is no working example for the treatment of any other autoimmune disease.  Furthermore, the specification only provides evidence of treating acute myelogenous leukemia (AML) with fucosylated cytotoxic T cells (paragraphs [0117]-[0120] on pages 37 and 38).  No other working examples are provided for the treatment of any other blood disorder (which AML is directed to) or cancer (which AML is directed to).
Given the breadth of the claims, the nature of the invention, the state of the prior art, and the absence of a working example, it is clear that undue experimentation would be required to perform the full scope of the claimed invention.  

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sackstein (US 2008/0044383. Listed on IDS filed 9/19/18) in view of Berenson (US 2003/0119185. Previously cited).
ex vivo method comprising contacting a population of cells with one or more glycosyltransferase compositions (page 5, paragraph [0043]; claim 16 of Sackstein).  Sackstein further teaches that the treated cells can be administered to a patient in need thereof (paragraphs [0018]-[0020] and [0041]-[0050]).  The methods of Sackstein are useful for increasing the in vivo engraftment/homing potential of the cells when administered to a subject (page 2, paragraph [0018]).  Therefore, when the treated cells are administered to a subject, the methods of Sackstein are comparable to the claimed invention in that they are directed to a method of enhancing homing and engraftment of one or more cells.
In various embodiments, the glycosyltransferase is a fucosyltransferase such as an alpha 1,3-fucosyltransferase, examples of which include α1,3-fucosyltransferase VI and α1,3-fucosyltransferase VII (page 2, paragraph [0009]).  Additionally, Sackstein teaches that the composition used for modifying glycans may include one or more additional agents such as a donor substrate (e.g., a sugar) (page 2, paragraph [0010]).  Donor substrates include fucose (page 2, paragraph [0010]).  In particular, when the glycosyltransferase is a fucosyltransferase, the donor (donor substrate) is GDP-fucose (page 4, paragraph [0037]), i.e. guanosine diphosphate fucose as defined on page 6, paragraph [0060].  Therefore, when practicing the embodiment of Sackstein in which the glycosyltransferase is an alpha 1,3-fucosyltransferase (e.g. α1,3-fucosyltransferase VI), it would have been obvious to the skilled artisan to have further included GDP-fucose (reading on a ‘fucose carrier,’ specifically the ‘fucose carrier’ of instant claim 23) in the composition for modifying glycans used for practicing the method of Sackstein.  
ex vivo contact of a population of cells with the composition comprising an alpha 1,3-fucosyltransferase (e.g. α1,3-fucosyltransferase VI) and GDP-fucose reads on fucosylating at least one surface molecule on a cell to enhance selectin mediated binding thereof, thereby being comparable to step (iii) of instant claim 21.
 The method is performed on any cell in which cell surface glycan modification is desired (page 5, paragraph [0045]).  Examples of such cells include tissue stem/progenitor cells and T-lymphocytes such as a “regulatory” lymphocyte (CD4+/CD25+/FOXP3+) (page 5, paragraph [0045]).  As such, Sackstein reasonably teaches performing their ex vivo method on 1) a T cell population that comprises regulatory T cells; and 2) a heterogeneous population of T cells that comprises regulatory T cells.  Therefore, it would have been obvious to have performed any embodiment of the Sackstein method on a T cell population comprising regulatory T cells (including a heterogeneous population of T cells comprising regulatory T cells), including the embodiment in which the glycan-modifying composition comprises α1,3-fucosyltransferase VI and GDP-fucose (reading on a ‘fucose carrier’).  It would have been within the purview of the skilled artisan to have applied any combination of the teachings of Sackstein for the predictable result of modifying the glycans on the surface of T cells of a T cell population comprising regulatory T cells (including a heterogenous population of T cells).  
In sum, Sackstein is comparable to the claimed invention since Sackstein renders obvious a method of enhancing homing and engraftment of one or more T cells, the method comprising the steps of contacting a T cell population with α1,3-fucosyltransferase VI and GDP-fucose (reading on a ‘fucose carrier’) ex vivo to fucosylate at least one surface molecule on the T cell to 

Sackstein differs from the claimed invention (instant claim 21 and its dependent claims) in that Sackstein does not expressly disclose:
before practicing the method of Sackstein, first isolating the T cell population (comprising regulatory T cells) from a blood sample from the patient, and expanding the T cell population ex vivo (i.e. steps (i) and (ii) of instant claim 21); and
combining the fucosylated T cell population with a pharmaceutically-acceptable carrier to provide a pharmaceutical composition capable of administration to the patient; and the step of administering the T cell population to the patient comprises administering said pharmaceutical composition to the patient via a route selected from a group comprising intravenously, intraarterially, intramuscularly, subcutaneously, transdermally, intratracheally, intraperitoneally, intravitreally, and combinations thereof (i.e. step (iv) and further limitations of step (v) of instant claim 21).

Regarding difference (a) (Sackstein does not disclose isolating the T cell population from a blood sample from the patient, and expanding the T cell population ex vivo):
Berenson teaches populations of T cells can be readily expanded ex vivo for subsequent therapeutic applications (abstract; ¶¶ 0007-0011, 0093, 0122, 0161, and 0170).  Ex vivo T-cell expansion can be performed by isolation of T-cells and subsequent stimulation (page 8, paragraph [0089]).  Prior to expansion, a source of T-cells is obtained from a subject, wherein 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to modify Sackstein in view of Berenson (in particular, isolating the T cell population from a blood sample of the patient being treated, and expanding the T cells ex vivo) in order to advantageously produce large populations of T cells, such as regulatory T cells, for therapeutic applications with a reasonable expectation of success.

Regarding difference (b) (Sackstein does not disclose combining the fucosylated T cell population with a pharmaceutically-acceptable carrier to provide a pharmaceutical composition capable of administration to the patient; and the step of administering the T cell population to the patient comprises administering said pharmaceutical composition to the patient via a route selected from a group comprising intravenously, intraarterially, intramuscularly, subcutaneously, transdermally, intratracheally, intraperitoneally, intravitreally, and combinations thereof):
Sackstein teaches formulating the cells in a physiologically acceptable solution. (¶¶ 0009, 0012-0013, 0015 and 0039).  Therefore, when practicing the method rendered obvious by Sackstein and Berenson, it would have been obvious to combine the fucosylated T cell e.g., intravenously, with a reasonable expectation of success in order to advantageously produce a therapeutic useful for human administration, when practicing the method rendered obvious by Sackstein and Berenson (See Sackstein ¶¶ 0020 and 0039). 
	Therefore, Sackstein in view of Berenson renders obvious instant claims 21 and 22.

Regarding instant claim 23,  one of ordinary skill in the art would have been free to first mix GDP-fucose (i.e. guanosine diphosphate fucose) with the α1,3-fucosyltransferase VI prior to contacting the mixture with the T cell population with a reasonable expectation of success.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); See also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).  Therefore, instant claim 23 is rendered obvious.
Regarding instant claim 24, Sackstein discloses that commercially available α1,3-fucosyltransferase VI (FTVI; abbreviation defined in paragraph [0056]) contains Mn++ and glycerol (page 4, paragraph [0032]).  It would have been obvious to have performed the method of Sackstein in view of Berenson with any α1,3-fucosyltransferase VI, including the ++), as it still would have been expected to modify the glycans on the T cells as sought by Sackstein.  Therefore, instant claim 24 is rendered obvious.
Regarding instant claims 26 and 27, Sackstein teaches that their compositions are useful for treating a variety of diseases and disorders including autoimmune diseases and graft versus host disease (page 5, paragraph [0049]).  Therefore, it is obvious that the method of Sackstein in view of Berenson is a method of treating or reducing the occurrence of an autoimmune disease or an autoimmune disease that is Graft-Versus-Host Disease, thereby rendering obvious instant claims 26 and 27.
Regarding instant claim 28, Sackstein teaches that their compositions are useful for treating a variety of diseases and disorders including hematologic disorders such as anemia, neutropenia, thrombocytosis, myeloproliferative disorders or hematologic neoplasms and cancer such as leukemia (page 5, paragraph [0049]).   Therefore, it is obvious that the method of Sackstein in view of Berenson is a method of treating or reducing the occurrence of these hematologic disorders.  These hematologic disorders read on a ‘malignant or non-malignant blood disorder.’  Therefore, instant claim 28 is rendered obvious.
A holding of obviousness is clearly required.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sackstein and Berenson as applied to claims 21-24 and 26-28 above, and further in view of Schuler (US 2009/0226404).
As discussed above, Sackstein in view of Berenson renders obvious claims 21-24 and 26-28.  The references differ from claim 25 in that they do not expressly disclose that step (iv) 
Schuler relates to T cells transiently transfected with RNA, and the use of the transfected T cells for immunotherapy, particularly in the treatment of tumors, pathogen infection, autoimmune disease, transplant rejection, and graft versus host disease (abstract).  For therapeutic uses, the T cells are administered in any suitable manner, often with pharmaceutically acceptable carriers (page 11, paragraph [0095]).  The term “pharmaceutically acceptable carrier” as used in Schuler encompasses any of the pharmaceutical carriers compatible with T cells, such as protein excipients including serum albumin such as a human serum albumin (HSA) (page 5, paragraph [0048]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included human serum albumin as a pharmaceutically acceptable carrier when preparing the T cells for administration after modifying their glycans when performing the method rendered obvious by Sackstein and Berenson.  One of ordinary skill in the art would have been motivated to do this since human serum albumin is a known pharmaceutically acceptable carrier compatible with T cells that are administered for therapeutic use, which is the goal of the Sackstein invention.  Therefore, instant claim 25 is rendered obvious.
A holding of obviousness is clearly required.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sackstein and Berenson as applied to claims 21-24 and 26-28 above, and further in view of Eming (J. Invest. Dermatol., 127:514-525 (2007), prior art of record, parent case, 15/347,500. Previously cited).
As discussed above, Sackstein in view of Berenson renders obvious claims 21-24 and 26-28.  The references differ from claim 29 in that they do not expressly disclose that in the administration step to the patient (step (v)), the composition (the population of fucosylated T cells combined with a pharmaceutically acceptable carrier) is administered to a site of injury or proximal thereto.
However, before the effective filing date of the claimed invention, it would have been obvious to administer the fucosylated T cells taught by Sackstein and Berenson to a site of injury or proximal thereto because Eming teaches “[d]uring the phase of tissue remodeling, when wound closure has been completed, and local infections are already overcome, cells of the adaptive immune response, in particular T cells constitute the most frequent leukocyte subset in human skin wounds” (page 517, paragraph bridging left and center columns).  One of ordinary skill in the art would have been motivated to combine the teachings of Sackstein, Berenson, and Eming in order to advantageously increase the amount of T cells at or proximal to a wound site to promote healing.  Accordingly, instant claim 29 is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention especially in the absence of evidence to the contrary.
A holding of obviousness is clearly required.

Claims 30-32, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sackstein (US 2008/0044383. Listed on IDS filed 9/19/18) in view of Sackstein2 (Nature Med., 14(2): 181-187 (2008). Listed on IDS filed 9/20/18) and Berenson (US 2003/0119185. Previously cited).
Sackstein discloses methods and compositions for modifying glycans, e.g., glycans expressed on the surface of live cells or cell particles (abstract), the methods being an ex vivo method comprising contacting a population of cells with one or more glycosyltransferase compositions (page 5, paragraph [0043]; claim 16 of Sackstein).  Sackstein further teaches that the treated cells can be administered to a patient in need thereof (paragraphs [0018]-[0020] and [0041]-[0050]).  The methods of Sackstein are useful for increasing the in vivo engraftment/homing potential of the cells when administered to a subject (page 2, paragraph [0018]).  Therefore, when the treated cells are administered to a subject, the methods of Sackstein are comparable to the claimed invention in that they are directed to a method of enhancing homing and engraftment of one or more cells.
In various embodiments, the glycosyltransferase is a fucosyltransferase such as an alpha 1,3-fucosyltransferase, examples of which include α1,3-fucosyltransferase VI and α1,3-fucosyltransferase VII (page 2, paragraph [0009]).  Additionally, Sackstein teaches that the composition used for modifying glycans may include one or more additional agents such as a donor substrate (e.g., a sugar) (page 2, paragraph [0010]).  Donor substrates include fucose (page 2, paragraph [0010]).  In particular, when the glycosyltransferase is a fucosyltransferase, the donor (donor substrate) is GDP-fucose (page 4, paragraph [0037]), i.e. guanosine diphosphate fucose as defined on page 6, paragraph [0060].  Therefore, when practicing the embodiment of Sackstein in which the glycosyltransferase is an alpha 1,3-fucosyltransferase (e.g. α1,3-fucosyltransferase VII), it would have been obvious to the skilled artisan to have further included 
After modification, the cell or cell particle binds E-selectin and/or L-selectin (page 2, paragraph [0017].  Therefore, the ex vivo contact of a population of cells with the composition comprising an alpha 1,3-fucosyltransferase (e.g. α1,3-fucosyltransferase VII) and GDP-fucose reads on fucosylating at least one surface molecule on a cell to enhance selectin mediated binding thereof, thereby being comparable to step (iii) of instant claim 30.
 The method is performed on any cell in which cell surface glycan modification is desired (page 5, paragraph [0045]).  Examples of such cells include tissue stem/progenitor cells and T-lymphocytes (page 5, paragraph [0045]).  As such, Sackstein reasonably teaches performing their ex vivo method on 1) a T cell population; and 2) a heterogeneous population of T cells.  Therefore, it would have been obvious to have performed any embodiment of the Sackstein method on a T cell population (including a heterogeneous population of T cells), including the embodiment in which the glycan-modifying composition comprises α1,3-fucosyltransferase VII and GDP-fucose (reading on a ‘fucose carrier’).  It would have been within the purview of the skilled artisan to have applied any combination of the teachings of Sackstein for the predictable result of modifying the glycans on the surface of T cells of a T cell population (including a heterogenous population of T cells).  
In sum, Sackstein is comparable to the claimed invention since Sackstein renders obvious a method of enhancing homing and engraftment of one or more T cells, the method comprising the steps of contacting a T cell population with α1,3-fucosyltransferase VII and GDP-fucose (reading on a ‘fucose carrier’) ex vivo to fucosylate at least one surface molecule on the T cell to 

Sackstein differs from the claimed invention (instant claim 30 and its dependent claims) in that Sackstein does not expressly disclose:
the T cell population comprises cytotoxic T cells;
before practicing the method of Sackstein, first isolating the T cell population (comprising cytotoxic T cells) from a blood sample from the patient, and expanding the T cell population ex vivo (i.e. steps (i) and (ii) of instant claim 30); and
combining the fucosylated T cell population with a pharmaceutically-acceptable carrier to provide a pharmaceutical composition capable of administration to the patient; and the step of administering the T cell population to the patient comprises administering said pharmaceutical composition to the patient via a route selected from a group comprising intravenously, intraarterially, intramuscularly, subcutaneously, transdermally, intratracheally, intraperitoneally, intravitreally, and combinations thereof (i.e. step (iv) and further limitations of step (v) of instant claim 30).

Regarding difference (a) (Sackstein does not disclose that the T cell population comprises
cytotoxic T cells):
Sackstein2 teaches a similar method of improving cell homing and engraftment using α1,3-fucosyltransferases (abstract). 
More particularly, Sackstein2 teaches:


As such, Sackstein and Sackstein2, taken together, provide a clear teaching, suggestion, and motivation to contact cytotoxic T cells or a heterogeneous population of T cells that comprises cytotoxic T cells with an α1,3-fucosyltransferase in order to advantageously enhance the homing and engraftment of the cytotoxic T cells for therapeutic applications with a reasonable expectation of success.   Therefore, it would have been obvious to have practiced the method rendered obvious by Sackstein (using a composition comprising α1,3-fucosyltransferase VII and GDP-fucose) on a T cell population comprising cytotoxic T cells (including a heterogenous population of T cells that comprises cytotoxic T cells) for the predictable result of modifying the glycans on the T cells. 

Regarding difference (b) (Sackstein does not disclose isolating the T cell population from a blood sample from the patient, and expanding the T cell population ex vivo):
Berenson teaches populations of T cells can be readily expanded ex vivo for subsequent therapeutic applications (abstract; ¶¶ 0007-0011, 0093, 0122, 0161, and 0170).  Ex vivo T-cell expansion can be performed by isolation of T-cells and subsequent stimulation (page 8, paragraph [0089]).  Prior to expansion, a source of T-cells is obtained from a subject, wherein the “subject” is intended to include living organisms in which an immune response can be elicited (e.g., mammals) (page 8, paragraph [0090]).  It is appreciated that the methods of Berenson may be utilized for autologous cell therapy simultaneously with the subject and donor 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method rendered obvious by Sackstein and Sackstein2 in view of Berenson (in particular, isolating the T cell population comprising cytotoxic T cells from a blood sample of the patient being treated, and expanding the T cell population ex vivo) in order to advantageously produce large populations of T cells, such as cytotoxic T cells, for therapeutic applications with a reasonable expectation of success.

Regarding difference (c) (Sackstein does not disclose combining the fucosylated T cell population with a pharmaceutically-acceptable carrier to provide a pharmaceutical composition capable of administration to the patient; and the step of administering the T cell population to the patient comprises administering said pharmaceutical composition to the patient via a route selected from a group comprising intravenously, intraarterially, intramuscularly, subcutaneously, transdermally, intratracheally, intraperitoneally, intravitreally, and combinations thereof):
Sackstein teaches formulating the cells in a physiologically acceptable solution. (¶¶ 0009, 0012-0013, 0015 and 0039).  Therefore, when practicing the method rendered obvious by Sackstein, Sackstein2, and Berenson, it would have been obvious to combine the fucosylated T cell population with a pharmaceutically acceptable carrier.  While Sackstein does not expressly teach administering the fucosylated T cells by the recited routes of administration, the reference e.g., intravenously, with a reasonable expectation of success in order to advantageously produce a therapeutic useful for human administration, when practicing the method rendered obvious by Sackstein, Sackstein2, and Berenson (See Sackstein ¶¶ 0020 and 0039). 
	Therefore, Sackstein in view of Sackstein2 and Berenson renders obvious instant claims 30 and 31.

Regarding instant claim 32,  one of ordinary skill in the art would have been free to first mix GDP-fucose (i.e. guanosine diphosphate fucose) with the α1,3-fucosyltransferase VII prior to contacting the mixture with the T cell population with a reasonable expectation of success.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); See also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).  Therefore, instant claim 32 is rendered obvious.
Regarding instant claims 35 and 36, Sackstein teaches that their compositions are useful for treating a variety of diseases and disorders including hematologic disorders such as anemia, neutropenia, thrombocytosis, myeloproliferative disorders or hematologic neoplasms and cancer such as leukemia (page 5, paragraph [0049]).  Therefore, it is obvious that the method of 
A holding of obviousness is clearly required.  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Sackstein, Sackstein2, and Berenson as applied to claims 30-32, 35, and 36 above, and further in view of Frenette (WO 2005/017115).
As discussed above, Sackstein, Sackstein2, and Berenson render obvious claims 30-32, 35, and 36.  The references differ from claim 33 in that they do not expressly disclose that the step of contacting the T cell composition (comprising cytotoxic T cells) with α1,3-fucosyltransferase VII and GDP-fucose (reading on a ‘fucose carrier’) (step (iii)) is performed in the presence of manganese.
Frenette discloses providing a population of cord blood hematopoietic progenitor cells (HPCs) which have increased fucosylation of selectin ligands, thereby increasing homing and enhancing bone marrow engraftment (page 7, third paragraph).  The method of making the population of cord blood HPCs which have an increased fucosylation comprises treating a population of cord blood HPCs with a fucosyltransferase under conditions whereby unfucosylated selectin ligands on such cells are fucosylated (page 8, last paragraph).  In a preferred embodiment, the fucosyltransferase is an α1,3-fucosyltransferase, and it may be α1,3-fucosyltransferase VII (FTVII) (page 8, last paragraph).

Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included manganese when treating the T cell population with the composition comprising α1,3-fucosyltransferase VII and GDP-fucose when practicing the method rendered obvious by Sackstein, Sackstein2, and Berenson.  One of ordinary skill in the art would have been motivated to do this since manganese is considered a cofactor for suitable conditions for effecting fucosylation by a fucosyltransferase, as disclosed in Frenette.  There would have been a reasonable expectation of practicing the method rendered obvious by Sackstein, Sackstein2, and Berenson with this modification since Frenette teaches a similar method of increasing homing and engraftment of cells in which α1,3-fucosyltransferase VII may be used for increasing fucosylation on a population of cells.  Therefore, instant claim 33 is rendered obvious.
A holding of obviousness is clearly required.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sackstein, Sackstein2, and Berenson as applied to claims 30-32, 35, and 36 above, and further in view of Schuler.
As discussed above, Sackstein, Sackstein2, and Berenson render obvious claims 30-32, 35, and 36.  The references differ from claim 34 in that they do not expressly disclose that step (iv) (combining the fucosylated T cell population with a pharmaceutically acceptable carrier) is performed in the presence of human serum albumin.

Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included human serum albumin as a pharmaceutically acceptable carrier when preparing the T cells for administration after modifying their glycans when performing the method rendered obvious by Sackstein, Sackstein2, and Berenson.  One of ordinary skill in the art would have been motivated to do this since human serum albumin is known as a pharmaceutically acceptable carrier compatible with T cells that are administered for therapeutic use, which is the goal of the Sackstein invention.  Therefore, instant claim 34 is rendered obvious.
A holding of obviousness is clearly required.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Sackstein, Sackstein2, and Berenson as applied to claims 30-32, 35, and 36 above, and further in view of Eming.
As discussed above, Sackstein, Sackstein2, and Berenson render obvious claims 30-32, 35, and 36.  The references differ from claim 37 in that they do not expressly disclose that in the 
However, before the effective filing date of the claimed invention, it would have been obvious to administer the fucosylated T cells taught by Sackstein, Sackstein2, and Berenson to a site of injury or proximal thereto because Eming teaches “[d]uring the phase of tissue remodeling, when wound closure has been completed, and local infections are already overcome, cells of the adaptive immune response, in particular T cells constitute the most frequent leukocyte subset in human skin wounds” (page 517, paragraph bridging left and center columns).  One of ordinary skill in the art would have been motivated to combine the teachings of Sackstein, Sackstein2, Berenson, and Eming in order to advantageously increase the amount of T cells at or proximal to a wound site to promote healing.  Accordingly, instant claim 37 is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention especially in the absence of evidence to the contrary.
A holding of obviousness is clearly required.

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sackstein (US 2008/0044383. Listed on IDS filed 9/19/18) in view of Cao (Am. J. Pathol. 169(1):325-336. 2006. Previously cited) and Schwartz (US 2003/0113303. Previously cited).
Sackstein discloses methods and compositions for modifying glycans, e.g., glycans expressed on the surface of live cells or cell particles (abstract), the methods being an ex vivo method comprising contacting a population of cells with one or more glycosyltransferase compositions (page 5, paragraph [0043]; claim 16 of Sackstein).  Sackstein further teaches that in vivo engraftment/homing potential of the cells when administered to a subject (page 2, paragraph [0018]).  Therefore, when the treated cells are administered to a subject, the methods of Sackstein are comparable to the claimed invention in that they are directed to a method of enhancing homing and engraftment of one or more cells.
In various embodiments, the glycosyltransferase is a fucosyltransferase such as an alpha 1,3-fucosyltransferase, examples of which include α1,3-fucosyltransferase III, α1,3-fucosyltransferase IV, α1,3-fucosyltransferase VI, α1,3-fucosyltransferase VII, and α1,3-fucosyltransferase IX (page 2, paragraph [0009]).  Additionally, Sackstein teaches that the composition that is used for modifying glycans may include one or more additional agents such as a donor substrate (e.g., a sugar) (page 2, paragraph [0010]).  Donor substrates include fucose (page 2, paragraph [0010]).  In particular, when the glycosyltransferase is a fucosyltransferase, the donor (donor substrate) is GDP-fucose (page 4, paragraph [0037]), i.e. guanosine diphosphate fucose as defined on page 6, paragraph [0060].  Therefore, when practicing the embodiment of Sackstein in which the glycosyltransferase is an alpha 1,3-fucosyltransferase, it would have been obvious to the skilled artisan to have further included GDP-fucose (reading on a ‘fucose carrier,’ specifically the ‘fucose carrier’ of instant claim 40) in the composition for modifying glycans used for practicing the method of Sackstein.  
After modification, the cell or cell particle binds E-selectin and/or L-selectin (page 2, paragraph [0017].  Therefore, the ex vivo contact of a population of cells with the composition comprising an alpha 1,3-fucosyltransferase and GDP-fucose reads on fucosylating at least one 
 The method is performed on any cell in which cell surface glycan modification is desired (page 5, paragraph [0045]).  Examples of such cells include tissue stem/progenitor cells (page 5, paragraph [0045]).  Sackstein further teaches cells that express CD44 (page 5, paragraph [0046]).  As such, Sackstein reasonably teaches performing their ex vivo method on a cell population comprising tissue stem/progenitor cells expressing CD44.  Therefore, it would have been obvious to have performed any embodiment of the Sackstein method on a cell population comprising tissue stem/progenitor cells expressing CD44, including the embodiment in which the glycan-modifying composition comprises an α1,3-fucosyltransferase and GDP-fucose (reading on a ‘fucose carrier’).  It would have been within the purview of the skilled artisan to have applied any combination of the teachings of Sackstein for the predictable result of modifying the glycans on the surface of cells of cell population comprising tissue stem/progenitor cells expressing CD44.  
In sum, Sackstein is comparable to the claimed invention since Sackstein renders obvious a method of enhancing homing and engraftment of one or more tissue stem/progenitor cells expressing CD44, the method comprising the steps of contacting a cell population comprising tissue stem/progenitor cells expressing CD44 with an α1,3-fucosyltransferase and GDP-fucose (reading on a ‘fucose carrier’) ex vivo to fucosylate at least one surface molecule on the tissue stem/progenitor cell (expressing CD44) to enhance selectin mediated binding thereof (comparable to step (iii) of instant claim 38); and administering the cell population to a patient (comparable to step (v) of instant claim 38).

the cell population comprises endothelial progenitor cells, and the cell for which fucosylation occurs is an endothelial progenitor cell;
before practicing the method of Sackstein, first isolating the cell population (comprising endothelial progenitor cells) from a blood sample from the patient, and expanding the cell population ex vivo (i.e. steps (i) and (ii) of instant claim 38); and
combining the fucosylated cell population with a pharmaceutically-acceptable carrier to provide a pharmaceutical composition capable of administration to the patient; and the step of administering the cell population to the patient comprises administering said pharmaceutical composition to the patient via a route selected from a group comprising intravenously, intraarterially, intramuscularly, subcutaneously, transdermally, intratracheally, intraperitoneally, intravitreally, and combinations thereof (i.e. step (iv) and further limitations of step (v) of instant claim 38).

Regarding difference (a) (Sackstein does not disclose that the cell population comprises endothelial progenitor cells, and the cell for which fucosylation occurs is an endothelial progenitor cell):
However, before the filing date of the claimed invention, it would have obvious to utilize endothelial progenitor cells (EPCs) in the method taught by Sackstein because Cao teaches CD44 is expressed “on circulating endothelial progenitor cells that also participate in angiogenesis” (abstract; page 334, first column). As discussed above, Sackstein teaches the use progenitor cells and cells that express CD44. One of ordinary skill in the art would have been 

Regarding difference (b) (Sackstein does not disclose isolating the cell population comprising endothelial progenitor cells from a blood sample from the patient, and expanding the cell population ex vivo):
Schwartz teaches EPCs can be expanded ex vivo and administered to a patient intravenously (¶¶ 0009-0093 and 0183).  In particular, Schwartz teaches isolating endothelial progenitor cells (EPCs) from blood of the patient (page 6, paragraph [0090]; page 14, paragraph [0181]).  Additionally, Schwartz teaches that the cells can be autologous cells which are harvested from the patient (page 13, paragraph [0174]; page 14, paragraph [0181]).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to modify Sackstein in view of Cao in further view of Schwartz, specifically isolating the cell population comprising endothelial progenitor cells from the blood of the patient being treated and expanding the cell population ex vivo, because Schwartz further teaches the ex vivo expanded EPCs can advantageously be administered to a patient to promote, e.g.,  myogenesis, tissue remodeling, and replacement of a scar in tissue (¶¶ 0095-0097).

Regarding difference (c) (Sackstein does not disclose combining the fucosylated cell population with a pharmaceutically-acceptable carrier to provide a pharmaceutical composition capable of administration to the patient; and the step of administering the cell population to the patient comprises administering said pharmaceutical composition to the patient via a route 
Sackstein teaches formulating the cells in a physiologically acceptable solution. (¶¶ 0009, 0012-0013, 0015 and 0039).  Therefore, when practicing the method rendered obvious by Sackstein, Cao, and Schwartz, it would have been obvious to combine the fucosylated cell population with a pharmaceutically acceptable carrier.  While Sackstein does not expressly teach administering the fucosylated cells by the recited routes of administration, the reference does teach administration of fucosylated mesenchymal stem cells (MSCs) by intravenous infusion (¶ 0033).  Moreover, as discussed above, Sackstein teaches the fucosylated cells are useful for various therapeutic applications such a treatment of diseases and disorders (¶¶ 0048-0050).  As such, before the effective filing date of the claimed invention, it would have been obvious to formulate the fucosylated cells taught by Sackstein for administration via various art-recognized means, e.g., intravenously, with a reasonable expectation of success in order to advantageously produce a therapeutic useful for human administration, when practicing the method rendered obvious by Sackstein, Cao, and Schwartz (See Sackstein ¶¶ 0020 and 0039). 
	Therefore, Sackstein in view of Cao and Schwartz renders obvious instant claim 38.

	Regarding instant claim 39, as pointed out above, Sackstein teaches examples of the alpha 1,3-fucosyltransferase as including α1,3-fucosyltransferase III, α1,3-fucosyltransferase IV, α1,3-fucosyltransferase VI, α1,3-fucosyltransferase VII, and α1,3-fucosyltransferase IX (page 2, paragraph [0009]).  In performing the method rendered obvious by Sackstein in view of Cao and Schwartz, it would have been obvious to use any of the alpha 1,3-fucosyltransferases disclosed by Sackstein as it would have been a matter of simple substitution of one alpha 1,3-
Regarding instant claim 40, one of ordinary skill in the art would have been free to first mix GDP-fucose (i.e. guanosine diphosphate fucose) with the α1,3-fucosyltransferase prior to contacting the mixture with the cell population with a reasonable expectation of success.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); See also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).  Therefore, instant claim 40 is rendered obvious.
	A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed October 20, 2021, with respect to the objection to the specification, the rejection under 35 U.S.C. 102(a)(1)/(a)(2) or, in the alternative, under 35 U.S.C. 103 of claims 1-2, 4, and 7 as being anticipated by or obvious over Sackstein, the rejection under 35 U.S.C. 103 of claims 3 and 13-15 as being unpatentable over Sackstein in further view of Berenson, the rejection under 35 U.S.C. 103 of claims 5-6 and 11-12 as being unpatentable over Sackstein, the rejection under 35 U.S.C. 103 of claims 8 and 10 as being unpatentable over Sackstein in further view of Sackstein2, the rejection under 35 U.S.C. 103 of claim 9 as being unpatentable over Sackstein in further view of Sackstein2 and Berenson, the rejection under 35 U.S.C. 103 of claim 16 as being unpatentable over Sackstein and Berenson in 
New grounds of rejection are made as necessitated by the new claims.  The new grounds of rejection under 35 U.S.C. 103 are in view of the previously cited prior art.  Applicant’s arguments are unpersuasive with respect to the previously cited prior art as they apply to the new claims.  Though Sackstein alone does not teach or render obvious new claims 21-40, Sackstein in combination with the previously cited references indeed renders obvious the claimed inventions (note: new art cited from some of the new dependent claims).  
Applicant argues that the data found in the present application demonstrates that no reasonable expectation of success can be found in combining the prior art to arrive at the present claims without requiring undue experimentation.  In particular, Applicant cites Figure 5 of the application as filed for demonstrating that FTVI (α1,3-fucosyltransferase VI) fucosylates some types of cells in the hematopoietic lineage, including the CD34+ cell population, but does not fucosylate other types of hematopoietic cells.  Applicant asserts that Figure 5 demonstrates that FTVI does not fucosylate the bulk T cell (CD3+) population, even though it efficiently fucosylates CD34+, CD33+, and CD56+ cells.  Applicant also notes that Figure 5 demonstrates that FTVI also does not fucosylate that other cells (CD19+, etc.), and in fact less than half of the hematopoietic cell types tested in Figure 5 were fucosylated by FTVI.  Additionally, Applicant ex vivo expanded Tregs (regulatory T cells) shown in Figure 5 is unexpected because FTVI did not fucosylate CD3 positive T cells in unexpanded cord blood (green curve).  
However, it is unclear that Figure 5 speaks to fucosylation of cells (expanded or unexpanded) other than regulatory T cells.  The Examiner notes the specification discusses Figure 5 in Example 8 which is directed to comparing the effects of ex vivo fucosylation on different T cell types (page 35, paragraph [0108]).  Figure 5 is more specifically disclosed in the section of Example 8 directed to regulatory T cells (Tregs) in which the experimental work involved expanding the regulatory T cells (page 36, paragraph [0110]).  The specification states that Figure 5 shows that the ability to fucosylate ex vivo expanded Tregs is unexpected in light of the studies showing that TZ101 fucosylated the CD34+, CD33+, and CD56+ cells but did not fucosylate CD3 positive T cells in unexpanded cord blood (Example 8; specifically paragraph [0113] on pages 36 and 37), wherein TZ101 is FTVI + GDP-fucose (page 36, paragraph [108]).  Therefore, the data of Figure 5 is derived from an experiment in which expanded regulatory T cells were fucosylated using a composition comprising FTVI and GDP-fucose (guanosine diphosphate fucose).  As such, the data of Figure 5 does not speak to expanded cytotoxic T cells that were fucosylated using α1,3-fucosyltransferase VII (FTVII), and thus does not speak to instant claims 30-37.  Further still, the data of Figure 5 thus does not speak to expanded endothelial progenitor cells that were fucosylated using an α1,3-fucosyltransferase, and thus does not speak to instant claims 38-40. 
Though Figure 5 speaks to expanded regulatory T cells that were fucosylated using FTVI and GDP-fucose (a fucose carrier) which speaks to the limitation of regulatory T cells comprised by the T cell population and the α1,3-fucosyltransferase of instant claims 21-29, instant claims ex vivo “the T cell population” and step (iii) of instant claim 21 requires fucosylating at least one surface molecule on “the T cell”; thus the T cell population as a whole is expanded and the T cell that is fucosylated can be any T cell (including a T cell that is not a regulatory T cell).  As indicated in MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’”  Since the claims do not require expanding regulatory T cells and fucosylating regulatory T cells that are CD34+, CD33+, or CD56+, then the evidence of unexpected results of Figure 5 is not commensurate in scope with any of the claims under examination.
By adding emphasis to “expanded” and “unexpanded” in the following statement, it appears Applicant is making the argument that there is an unexpected result of the ability of FTVI to fucosylate expanded T cells as opposed to unexpanded T cells: “In addition, the application also demonstrates that the ability of FTVI to fucosylate ex vivo expanded Tregs shown in FIG. 5 is unexpected because FTVI did not fucosylate CD3 positive T cells in unexpanded cord blood (green curve)” (paragraph bridging pages 9 and 10 of the Remarks).  However, it is unclear whether the difference in fucosylation is only due to the regulatory T cells being expanded as opposed to unexpanded, versus being CD34+, CD33+, or CD56+ as opposed 
Applicant also asserts that the inventors’ studies have shown the ex vivo expanded CD8+ cells are not fucosylated by FTVI, whereas expanded CD4+ Tregs are.  Applicant argues that this is particularly unexpected since fucosylation of the bulk cord blood population with FTVI does not fucosylate the bulk CD4+ population, as illustrated in Figure 5.  Therefore, Applicant argues that even within the T cell lineage, there is variation in the ability of a particular fucosyltransferase to fucosylate certain types of T cells, and thus it is not obvious a priori which subpopulation(s) of T cells can be efficiently fucosylated with a particular α1,3-fucosyltransferase, and which subpopulation(s) cannot.  Part of this asserted evidence is supported by the statement in the “Cytotoxic T Cells” section of Example 8 of the specification that, “Surprisingly, in contrast to Tregs, expanded CD8+ T cells were not fucosylated by TZ101 (FTVI + GDP-fucose) but were fucosylated by TZ102 (FTVII + GDP-fucose)” (page 37, paragraph [0117]).  However, it is unclear from Example 8 that the regulatory T cells which are expanded by FTVI are CD4+ for Figure 5.  Therefore, it is unclear whether there are indeed unexpected results for the ability of specific α1,3-fucosyltransferases (VI versus VII) to fucosylate expanded regulatory T cells as compared to expanded cytotoxic T cells.  Moreover, the claims do not require expanding and fucosylating regulatory T cells that are CD4+ using FTVI (the asserted evidence), or expanding and fucosylating cytotoxic T cells that are CD8+ (the evidence of page 37, paragraph [0017] of the specification).
Since the evidence of Figure 5 of the specification is not persuasive in demonstrating unexpected results, then the Examiner disagrees with Applicant’s assertion that a person of ordinary skill in the art would not find a reasonable expectation of success in selecting a 
Regarding Sackstein, Applicant asserts that it only simply states that an enormous number of cell types can be fucosylated, of which T-lymphocytes is listed as one example, and yet Sackstein does not provide data demonstrating the actual fucosylation of T-lymphocytes.  However, MPEP 2123(II) states, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  Therefore, Sackstein can be relied on for all its teachings, including the listed cell types, even though no examples are provided for the fucosylation of all the listed cell types.  Given the wide range of cells that Sackstein discloses can be treated by their method and administered to a subject, there would have been a reasonable expectation of performing the invention of Sackstein on various cell types, including the cells of the instant claims.  Applicant also points out that Sackstein does not state which fucosyltransferase should be utilized with T-lymphocytes.  However, Sackstein teaches fucosyltransferases, including the claimed α1,3-fucosyltransferases, for modifying 
As such, the new claims must remain rejected under 35 U.S.C. 103 over the previously cited references.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651        

/RENEE CLAYTOR/            Supervisory Patent Examiner, Art Unit 1651